DETAILED ACTION
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5, 13, 14, 16, and 17-20 are objected to because of the following informalities:  
Claim 1, line 3 it reads “the balloon” and should rather read as --the at least one balloon--.
Claim 1, line 10 it reads “the balloon” and should rather read as --the at least one balloon--.
Claim 5, line 2 reads “the cardiac valve” and should rather read as --a cardiac valve--.
Claim 13, lines 2, 3, and 5 all recite “the balloon” and should rather read as --the at least one balloon--.
Claim 14, line 2 reads “sliding member” and should rather read as --the slidable member--.
Claim 16, line 1 reads “the energy emitter” and should rather read as--the at least one energy emitter--.
Claim 17, line 3 reads “the balloon” and should rather read as --the at least one balloon--.
Claim 17, line 3 reads “the cardiac valve” and should rather read as --a cardiac valve--.
Claim 17, lines 3-4 reads “presses faces” and should rather read as--presses and faces--.
Claim 18, line 1 reads “the balloon” and should rather read as --the at least one balloon--.
Claim 19, line 1 reads “the balloon” and should rather read as --the at least one balloon--.
Claim 20, line 1 reads “the balloon” and should rather read as --the at least one balloon--.
Claim 20, line 2 reads “the vessel” and should rather read as --a vessel--.
Claim 20, lines 4-5 reads “the energy emitters” and should rather read as--the at least one energy emitter--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11, 13-15, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, lines 1-2 read “the balloon is offset from a longitudinal axis of the catheter so a majority of the balloon is offset to one side of the longitudinal axis”.  However, since the balloon is a part of the catheter (as recited in claim 1b, upon which Claim 9 depends), the longitudinal axis can be formed through the center of the balloon and it is unclear how the balloon would be offset from the longitudinal axis, and would instead be aligned with the longitudinal axis.  In other words, the balloon more clearly is offset from a longitudinal axis of the claimed outer wall (as recited in claim 1a) of the catheter, rather than the longitudinal axis of the catheter as a whole.  For examination purposes, the limitation will be read as --the balloon is offset from a longitudinal axis of the outer wall--.
Claim 10, line 1 reads “the balloon has a channel to receive the catheter”, however since the balloon is part of the catheter (as recited in claim 1b, upon which Claim 10 depends), it is unclear how the balloon can have a channel to receive itself.   The balloon more clearly has a channel to receive the previously recited outer wall (as recited in claim 1a) of the catheter, rather than the catheter as a whole.  For examination purposes, the limitation will be read as --the balloon has a channel to receive the outer wall--.
Claim 10, line 2 recites the limitation "the torus balloon".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is rejected due to its dependency on Claim 9.
Claim 13, line 1 recites “a lumen”, however it is unclear if this is referring to the previously recited “first lumen” (as recited in claim 1c, upon which Claim 13 depends).  For examination purposes, the limitation will be considered as referring to the previously recited “a first lumen", and will be read as --the first lumen--.
Claim 14, lines 1-2 recite “The catheter of claim 13, further comprising an axially slidable member slidable relative to the catheter, the catheter and sliding member relatively movable”.  However, if the catheter comprises an axially slidable member, it is unclear how the slidable member can be slidable relative to the catheter, or in other words, how the slidable member can be slidable relative to itself.   The slidable member more clearly is slidable relative to the claimed outer wall (as recited in claim 1a) of the catheter, rather than the catheter as a whole.  For examination purposes, the limitation will be read as --The catheter of claim 13, further comprising an axially slidable member slidable relative to the outer wall, the outer wall and sliding member member relatively movable--.  
Claim 15, line 2 recites the limitation "the elongated member".  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites “the balloon is a torus balloon and is offset from a longitudinal axis of the catheter and has an opening offset from the longitudinal axis of the catheter”.  However, since the balloon is a part of the catheter (as recited in claim 1b, upon which Claim 18 depends), the longitudinal axis can be formed through the center of the balloon and it is unclear how the balloon would be offset from the longitudinal axis, and would instead be aligned with the longitudinal axis.  In other words, the balloon more clearly is offset from a longitudinal axis of the claimed outer wall (as recited in claim 1a) of the catheter, rather than the longitudinal axis of the catheter as a whole.  For examination purposes, the limitation will be read as –the balloon is a torus balloon and is offset from a longitudinal axis of the outer wall and has an opening offset from the longitudinal axis of the outer wall--.
Claim 19, lines 1-2 reads “a lumen”, however it is unclear if this is referring to the previously recited “first lumen” (as recited in claim 1c, upon which Claim 19 depends).  For examination purposes, the limitation will be considered as referring to the previously recited “a first lumen", and will be read as --the first lumen--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al., hereinafter “Adams” (U.S. Pub. No. 2013/0116714).
Regarding claim 1, Adams discloses a catheter capable of being used for intraluminal lithotripsy (see Figure 8; catheter inserted into a cardiac valve) comprising:
a) an outer wall (of elongated tube 123; see Figure 8 and paragraph [0055]);
b) at least one balloon 122 (Id.) extending radially with respect to the outer wall, the at least one balloon having a first portion 126, a second portion 124 proximal of the first portion and an intermediate portion (see narrowed portion of balloon 122 between spaced apart portions 126, 124) between the first and second portions, wherein a transverse dimension of the intermediate portion is less than a transverse dimension of the first and second portions (Id.);
c) a first lumen (see lumen through elongated tube 123; Id.) extending therein;
d) at least one energy emitter (shockwave generators 130/132, 131/133 that soften and break calcified regions of a valve; see Figure 8 and paragraphs [0056], [0058], [0059]) for emitting energy to break down or soften calcium, the at least one energy emitter mounted on (as in carried or supported by) the at least one balloon 122; and
e) a connector (134, 135; see Figure 9 and paragraphs [0057], [0060]) connecting the at least one energy emitter to an external energy source (via electrical connectors 162, 182), the connector extending through the catheter (Id.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-9, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (U.S. Pub. No. 2013/0116714) in view of Houser et al., hereinafter “Houser” (U.S. Pub. No. 2002/0035361).
Regarding claims 2, 3, and 8, Adams discloses the claimed device, as discussed above, except for the at least one balloon is a torus balloon, and the catheter is capable of prolonged inflation of the torus balloon within a cardiac valve, without critically obstructing cardiac outflow, and wherein the balloon has an opening to provide a passage for blood therethrough.
	In the same field of art, namely catheters, Houser teaches a catheter having a torus balloon 40 (see Figure 3A and paragraph [0064]), wherein the torus balloon has an opening 44 that facilitates unimpeded blood flow or fluid transport therethrough which advantageously modifies flow regulation characteristics of a cardiac valve (see paragraph [0011]), and therefore the catheter is capable of prolonged inflation of the torus balloon within a cardiac valve without critically obstructing cardiac outflow.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the balloon of Adams to be a torus balloon and to have an opening as claimed, as taught by Houser, in order to facilitate unimpeded blood flow and modify flow regulation characteristics of a cardiac valve (Id.). 
	Regarding claim 4, Adams as modified by Houser teaches the at least one energy emitter includes at least one energy emitter on the second portion of the torus balloon facing the first portion and at least one energy emitter on the first portion of the torus balloon facing the second portion (see Adams, Figure 8; energy emitter 130/132 on second portion 124 of the balloon faces the energy emitter 131/133 of the first portion 126 of the balloon).
Regarding claim 5, Adams as modified by Houser teaches the first and second portions are configured to press against opposing sides of the cardiac valve (see Adams Figure 8; first and second portions 126, 124 are configured to press against opposing sides of the cardiac valve, since they are capable of being pushed or pulled against the leaflets of the valve depending on the positioning of the catheter relative to the valve).
	Regarding claim 6, Adams as modified by Houser teaches the intermediate portion of the torus balloon forms a waist portion creating a gap between the first and second portions of the torus balloon (see Adams, Figure 8; the narrowed intermediate portion of the balloon creates a gap between the first and second portions 126, 124 of the balloon).
	Regarding claim 7, Adams as modified by Houser teaches the waist portion is configured for positioning in an orifice of a cardiac valve and the first and second portions of the torus balloon press against sides of the cardiac valve  (see Adams, Figure 8; the narrowed intermediate portion of the balloon is capable of being positioned in an orifice of valve between leaflets 18 and the first and second portions 126, 124 of the balloon are capable of pressing against sides of the cardiac valve, since they are capable of being pushed or pulled against the leaflets of the valve depending on the positioning of the catheter relative to the valve).
	Regarding claim 9, Adams discloses the claimed device, as discussed above, except for the balloon being offset from a longitudinal axis of the catheter (of the outer wall) so a majority of the balloon is offset to one side of the longitudinal axis, and the passage is parallel to the longitudinal axis.
	In the same field of art, namely catheters, Houser further teaches a balloon 40 being offset from a longitudinal axis of an outer wall (running through outer wall 32) so a majority of the balloon is offset to one side of the longitudinal axis, and a passage 44 of the balloon is parallel to the longitudinal axis.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter of Adams such that the balloon is offset from a longitudinal axis of the catheter (outer wall) as claimed, as taught by Houser, in order to not obstruct the passage 44 (see Figure 3A and paragraph [0064] of Houser) to facilitate unimpeded blood flow or fluid transport therethrough (Id.) which advantageously modifies flow regulation characteristics of a cardiac valve (see paragraph [0011] of Houser).
	Regarding claim 11, Adams as modified by Houser teaches the balloon has a figure eight configuration (see Figure 8; balloon 122 has an outline that creates a figure eight shape).
	Regarding claim 16, Adams discloses the claimed device, as discussed above, except for the energy emitter being capable of applying ultrasonic energy, but discloses energy emitters, or shockwave generators that soften and break calcified regions of a valve (see paragraphs [0056], [0058], [0059).
	In the same field of art, namely catheters, Houser further teaches energy emitters that apply ultrasonic energy (see paragraph [0084]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy emitters of Adams to apply ultrasonic energy, as taught by Houser, since doing so would be substitution of one known energy element for another, which would have yielded predictable results, namely, breaking down or softening calcified regions of a cardiac valve.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Adams (U.S. Pub. No. 2013/0116714) in view of Houser (U.S. Pub. No. 2002/0035361), as applied to claim 9 above, and further in view of Ren et al., hereinafter “Ren” (U.S. Pub. No. 2007/0225750).
Regarding claim 10, Adams and Houser disclose the claimed device, as discussed above, except for the balloon has a channel to receive the catheter (outer wall), the channel radially spaced from the opening in the torus balloon.  Houser teaches a catheter with a torus balloon 40 that is coupled to outer wall 32 (see Figure 3A) and is radially spaced from opening 44 in torus balloon, but does not expressly teach that the balloon has a channel to receive the outer wall of the catheter.
In the same field of art, namely catheters, Ren teaches in Figures 2A-2E a catheter having a balloon 12 having a channel to receive an outer wall 14 (see outer wall 14 extending through channel of balloon 12 in Figure 2D) of the catheter.  The outer wall 14 positions an inflation lumen opening on the outer wall of the catheter inside the balloon to evenly distribute inflation medium (see Figure 2A and paragraph [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a channel in the balloon to receive the catheter (outer wall), as taught by Ren, to Adams and Houser in order to position an inflation lumen opening on the outer wall of the catheter inside the balloon to evenly distribute inflation medium, thereby more uniformly inflating the balloon. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Adams (U.S. Pub. No. 2013/0116714) in view of Houser (U.S. Pub. No. 2002/0035361), as applied to claim 2 above, and further in view of Hawkins et al., hereinafter “Hawkins” (U.S. Pub. No. 2010/0016862).
Regarding claim 12, Adams and Houser disclose the claimed device, as discussed above, except for a filtering member positioned distal of the torus balloon to capture particles.
In the same field of art, namely catheters, Hawkins teaches in Figure 19 and paragraph [0060] a balloon catheter 26 having a filtering member 140 positioned distal (downstream) of a balloon to capture particles or debris that have been dislodged and preclude them from moving further down a vessel.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a filtering member as claimed, as taught by Hawkins, to Adams and Houser such that when the catheter is used where the blood flows distally (downstream) of the balloon, the filtering member will capture particles,  preventing them from moving further down a vessel (Id.).

Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (U.S. Pub. No. 2013/0116714) in view of Golan (U.S. Pub. No. 2012/0253358).
Regarding claim 17, Adams discloses a method of valve lithotripsy comprising the steps of:
a) inserting the device of claim 1 (see page 7, paragraph 15 above regarding the catheter for intraluminal lithotripsy);
b) positioning the balloon 122 adjacent a cardiac valve (see Figure 8 and paragraph [0055]; balloon 122 is deployed on both sides of leaflets 18 of aortic valve 16) so the first portion 126 faces a first side of the valve and a second portion 124 faces a second opposing side of the valve and the intermediate portion (narrowed portion between first and second portions) is positioned in the valve orifice (between leaflets 18); and
c) applying energy to the at least one energy emitter to apply energy to the first and second sides of the cardiac valve to break down or soften calcium (see paragraphs [0056], [0058], [0059]; shockwave generators 130/132, 131/133 soften and break calcified regions of the valve).
However, Adams does not expressly disclose that the first portion presses a first side of the valve, but rather generally discloses that the first portion 126 is placed on and adjacent to a first side of the valve 16 (see Figure 9 and paragraph [0055]).
In the same field of art, namely methods of valve lithotripsy, in Figure 8 and paragraphs [0040], [0042] Golan teaches a first portion of balloon 34 pressing a first side of a valve (full contact with leaflet) in order to stabilize the catheter relative to the valve and minimize injury to leaflet surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Adams such that the first portion presses a first side of the valve, as taught by Golan, in order to facilitate stabilization of the catheter relative to the valve and minimize injury to the valve (Id.). 

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (U.S. Pub. No. 2013/0116714) in view of Golan (U.S. Pub. No. 2012/0253358), as applied to claim 17 above, and further in view of Houser (U.S. Pub. No. 2002/0035361).
Regarding claims 18 and 20, Adams as modified Golan disclose the claimed method, as discussed above, including the balloon being inflated to fill a lumen of a vessel (see balloon 122 inflated in Adams capable of filling a vessel; see Figure 8) and the first portion presses against the first side of the cardiac valve leaflets and the second portion presses against the second side of the cardiac valve leaflets (see Golan, Figure 8 and paragraphs [0040], [0042], Golan teaches balloons 34 and arms 22 pressing respective first and second sides of a valve (full contact with leaflets) in order to stabilize the catheter relative to the valve and minimize injury to leaflet surface) and the energy emitters apply energy to the first and second sides of the cardiac valve (see paragraphs [0056], [0058], [0059] of Adams).  However, Adams and Golan do not teach    the balloon is a torus balloon and is offset from a longitudinal axis of the catheter (outer wall) and has an opening offset from the longitudinal axis of the catheter (outer wall) for passage of blood therethrough, such that blood bypasses the inflated balloon.
In the same field of art, namely catheters, Houser teaches a catheter having a torus balloon 40 (see Figure 3A and paragraph [0064]), wherein the torus balloon has an opening 44 offset from a longitudinal axis of an outer wall 32 of catheter that facilitates unimpeded blood flow or fluid transport therethrough such that blood bypasses the inflated balloon, which advantageously modifies flow regulation characteristics of a cardiac valve (see paragraph [0011]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adams and Golan such that the balloon is a torus balloon with an opening as claimed, as taught by Houser, in order to facilitate unimpeded blood flow and modify flow regulation characteristics of a cardiac valve (Id.). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 , 16-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 12, 14, 15 of U.S. Patent No. 11,006,996 in view of Adams (U.S. Pub. No. 2013/0116714).  It is clear that elements of the application claims are to be found in the patent claims, where the patent claims have more elements but are lacking elements that are merely obvious.  For instance, the patent claims lack the balloon having a transverse dimension of an intermediate portion between first and second portions being less than a transverse dimension of the first and second portions, at least one energy emitter on the second portion facing the first portion and at least one energy emitter on the first portion facing the second portion, wherein the first and second portions are configured to press against opposing sides of the cardiac valve, wherein the intermediate portion of the torus balloon forms a waist portion creating a gap between the first and second portions of the torus balloon, the waist portion configured for positioning in an orifice of a cardiac valve and the first and second portions of the torus balloon press against sides of the cardiac valve, and the balloon having a figure eight configuration.  In the same field of art, namely catheters, Adams teaches a balloon 122 (see Figure 8) having a first portion 126, a second portion 124 proximal of the first portion and an intermediate portion (see narrowed portion of balloon 122 between spaced apart portions 126, 124) between the first and second portions, wherein a transverse dimension of the intermediate portion is less than a transverse dimension of the first and second portions (Id.), an energy emitter 130/132 on second portion 124 of the balloon faces the energy emitter 131/133 of the first portion 126 of the balloon, first and second portions 126, 124 are configured to press against opposing sides of the cardiac valve, since they are capable of being pushed or pulled against the leaflets of the valve depending on the positioning of the catheter relative to the valve, the narrowed intermediate portion of the balloon creates a gap between the first and second portions 126, 124 of the balloon, the narrowed intermediate portion of the balloon is capable of being positioned in an orifice of valve (between leaflets 18) and the first and second portions 126, 124 of the balloon are capable of pressing against sides of the cardiac valve, since they are capable of being pushed or pulled against the leaflets of the valve depending on the positioning of the catheter relative to the valve, and the balloon has a figure eight configuration (see Figure 8; balloon 122 has an outline that creates a figure eight shape).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the balloon of the patent claims to have an intermediate waist portion as claimed, as taught by Adams, in order to securely conform to the leaflets of a valve and be positioned to treat both sides of the valve.   Therefore, the application claims are not patentably distinct from the patent claims.

Allowable Subject Matter
Claims 13-15 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone or in combination, teaches or renders obvious a catheter having, inter alia, a torus balloon having a first hole at a distal portion distal of the balloon and a second hole spaced proximally from the first hole and positioned proximal of the balloon and positioned in a side of the outer wall, wherein blood flows through the second hole, through the first lumen and exits the first hole while the balloon is inflated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771